.    OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    oFF1cPAt0eu~3~~§TOL !TAn •                                          Q{'tJ.s~P&TAGE>> PITNEY BOWES
                    STATEOf··TEXAS ... fil.~··;ry.                                       .    ~~·           "IJ.t7~§~
                                                .,...":;:,.t ·~ •
                    PENAlTY Fo "ro          0<: ~Q·1fit,.                                           == .
                                                                                               d -;;?-7.c:=:::7c

                    PRIVATE USE ,~)ft;t,.g·~.~·-~.                        · ·i                ZIP 78701   $ (0)(0)(0).~15
                                               v
                                         ~···""' ~Q$' '~r
                                   ~.•,;;;; ..; "'ll::·u::. ••'."'"·..·      . •.•.·.
                                                                                              o2 1w
                                                                                             . 000140160.3 JUN.   03. 2015.    1   ·.(
 6/3/2015                         r: cJ; . , ,."-, .r· ;: r:\1                            .
 RAINES, GLENN HUBERT                     Ill\~·~~ c~jfrJt7.~'zo~-86     WR-83,258-01
 Th_is is to advise that the Court\b~s"'d.:~~9e~ithq:~t written order the application for
 wnt of habeas corpus.                ~;-.~~;;:!J"'K:",if~;t;t::;)tf
                                                                     Abel Acosta, Clerk

                                          GLENN HUBERT RAINES Ill
                                                                                                                                     ;
                                                                                                                                    ..
   .-?~l'u                                BOWl E - TDC # 1630334

         ~1th                             105 WEST FRONT ST.
                                          TEXARKANA, TX 75501
                                                                                                          REF          .
                                                                                                                        1'
              0&             .
                     ~1to~~                                        N01 A.111-11S A.DORtSS                               I
                                                                                                          .                \
r·iEBN38 7550 1